Citation Nr: 1415147	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2004 to January 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2011, the Veteran testified at a hearing before the undersigned Veteran's Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this matter in December 2011 for additional development.   The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's right shoulder condition is etiologically related to active service.


CONCLUSION OF LAW

A right shoulder condition was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for a right shoulder condition.  This Board decision constitutes a full grant of the benefits sought on appeal, with no remaining question of law or fact to be decided; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection for a Right Shoulder Condition

The Veteran contends that currently diagnosed right shoulder condition was incurred in service.  Specifically, he asserted in the August 2011 hearing that he strained his right shoulder while lifting heavy equipment in service.  

An April 2006 service treatment record shows that the Veteran went to sick call complaining of right shoulder pain for the last three weeks, brought on by heavy lifting.  The diagnosis was right shoulder trapezius sprain.  A June 2006 record shows that the Veteran again complained of right shoulder pain, present for one and a half months.  The medical examiner recommended rest, strengthening exercises, and pain medication.  The Veteran denied painful shoulder on his December 2006 report of medical examination, conducted in conjunction with his January 2007 separation from service.  

A November 2007 VA outpatient treatment record, located on Virtual VA, shows a chief complaint of shoulder pain.  The Veteran reported that the pain level was eight out of ten, and that he was unable to move his arm.  The VA examiner noted a history of right shoulder problems.  A June 2008 treatment record shows that the Veteran had severe right shoulder pain that affected his movement.  The Veteran complained of increased pain in his right shoulder in a July 2008 VA treatment note.  In December 2008, the Veteran reported to a VA examiner that he does not always exercise due to shoulder and neck pain.  In January 2009, he reported elbow pain that radiates to his shoulder and neck.  A March 2009 VA treatment record shows that the Veteran complained of constant right shoulder pain.  In May 2009, he requested a prescription for stronger pain medication to treat his right shoulder pain.  A September 2011 VA treatment record notes that the Veteran has had right shoulder problems since he was in the military.  The diagnosis was right shoulder arthralgia.  

The Veteran was afforded a February 2012 VA examination to assist in determining the nature and etiology of his right shoulder pain.  The VA examiner reviewed the Veteran's VA medical treatment, but did not review his service treatment records.  It is not clear if the claims file was reviewed.  The Veteran reported having right shoulder pain in 2005 from lifting heavy boxes in service.  He went to sick call and was diagnosed with a right shoulder sprain.  He was treated with Ibuprofen and was put on profile.  The Veteran reported that he continues to experience right shoulder pain while lifting and over-reaching, and that he takes Hydrocodone one or two times a day, as needed.  The VA examiner noted that the Veteran has tendinitis of the right shoulder with limitation of movement.  The VA examiner concluded that the Veteran's current right shoulder condition is at least as likely as not related to service.  

Because the February 2012 VA examiner did not review the Veteran's service treatment records, the Veteran was afforded a March 2012 addendum opinion by a different VA examiner.  The March 2012 examiner noted that the Veteran was diagnosed as having a right shoulder trapezius strain in June 2006, but that there was no evidence of a chronic shoulder problem.  The VA examiner concluded that the Veteran's in service shoulder injury resolved, and that his current right shoulder condition is less likely than not related to service.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current right shoulder condition is related to service.  The Board finds that the Veteran's assertions of the onset and treatment of his shoulder sprain in service are credible, and are corroborated by service treatment records.  Additionally, the Board finds competent and credible the Veteran's assertions in the August 2011 Board hearing that he continued to experience shoulder pain shortly after separation from service, and that his current right shoulder pain is the same pain he experience in service.  See Layno, 6 Vet. App. 465, 470.  The Board finds probative the February 2012 VA examination report, which was based on a thorough clinical evaluation, and the Veteran's credible report of his medical history.  Therefore, service connection for a right shoulder condition is warranted.


ORDER

Service connection for a right shoulder condition is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


